—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rosenzweig, J.), rendered December 7, 1995, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered.
After a jury trial, the defendant and his codefendant, Derek Mackey, were convicted of first and second degree robbery in connection with a gunpoint robbery on a Queens street. The defendant’s contention that his guilt was not proven by legally sufficient evidence is unpreserved for appellate review (see, People v Bynum, 70 NY2d 858). In any event, viewing the evi*336dence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s conviction must be reversed, however, because he was substantially prejudiced by the People’s delay in providing Rosario material (see, People v Mackey, 249 AD2d 329 [decided herewith]).
In light of our determination, we need not address the defendant’s remaining contentions. O’Brien, J. P., Joy, Altman and Luciano, JJ., concur.